Tlie judgment of the court was pronounced by
Slidull, J.
This action is on a promissory noto for $225, of which the defendant is maker, and the plaintiff payee. Tho appellant -pleaded a failure of consideration. He avorredthat this note, -with another for the sum of §247 50, was given in consideration .of an obligation executed by the plaintiff in bis favor, to make him title to a piece of land in tlie parish of Union, being the west half of tho north east quarter of section 25, in township 22, of range — east: That in this contract ho was deceived and defrauded by the plaintiff, who described the lauds as situated so as to comprise certain improvements, to wit, a dwelling house and out-liouse, worth at least §300, and also a portion of cleared land, when in truth, and to the knowledge of the vendor, the improvements were on other land, not owned by the vendor; and that these improvements were the chief consideration or motive for the purchase. Pie prays for judgment in his favor upon the note now sued upon, and for a decree that the other note be returned, and the contract rescinded ; or if not entitled to such relief, then that a proper deduction be made from the price, and for general relief, &c.
At the trial of the cause tho plaintiff offered the note in evidence, and his title from the United States-to the land above described. The defendant also offered the obligation, or “bond for title”, above mentioned, describing the land by numbers, &c. as above stated. By a bill of exceptions it appears that the defendant also offered to prove “ that there was error in the principal motive for making the contract and giving the note sued upon; that by the representations of plaintiff he was induced to believe that ho was purchasing improved lands, on which there was a dwelling house and considerable improvements, but that plaintiff defrauded him by putting into the bond for title particular numbers for lands upon which there are no improvements, lying at a different place from the land shown to him; which evidence was objected to by the plaintiff, on the ground that the bond was only for land by numbers, without saying any thing about improvements, and that oral evidence could not beroceived to contradict, or add to, the expressionyn tho bond ; which objections were sustained by the court, and the evidence was rejected.
The evidence ought to have been received. It went.to show that the written contract never hud any legal existence or binding farce. Fraud vitiates all *910■ contracts;-those who practico it, rarely commit tho imprudence of affording written proof of its.oxistouco; and if the injured-were not permitted to expose it by oral evidence, they would, in.almost all cases, be remediless. Hence the .admission of parol evidence for such purpose to defeat written contracts, has becomo a i’ulo.of universal jurisprudence. See Story’s Equity, vol. 2, § 1531. Greenleaf on Evidence, § 248. Broussard v. Sudrique, 4 La. 351.
The rejection of the evidence entitles the defendant to have the cause re.manded for a/pow trial. In doing so it is proper to notice another bill of exceptions, taken by the defendant.to the order,of the court striking out a portion of the defendant’s answor to an interrogatory. The sole interrogatory propounded by the plaintiff was : “ Has not the amount of said noteheen demanded.of you since maturity ?” To this the defendant answered, that,he had had a conversation-.with the plaintiff, in ..which the plaintiff said he was in great need of money, but did not, to his recollection, expressly demand payment. He then ])roceeded to give at length a statement of .the reasons why he had not paid the note, disclosingíits consideration and the ,-circumstances under which it was given. The court struck out.all but those portions responsive to the question propounded. We think the court did not err. Some latitude is allowed in answering interrogatories beyond the simple confession or .-denial of the fact. In the language of the Code of Practice (article 353), the :party interrogated may state some other facts tending to his defence ; provided they be closely linked to the ftict on which he has been questioned, and an appeal made to his conscience. But in the present case a latitude is claimed which goes beyond the fair intendment of the lawgiver. The interrogatory went merely to the question of-costs, dependent upon “the amicable demand before suit”; and the response runs into matters .which strike at the foundation of the action, and the validity of the contract.
In conclusion, we observe in relation 4o what was said at bar upon the point of jurisdiction, that although theplaintiff sued upon a note not amounting to §53 0 0., yet the answer of the dSfendant set up the invalidity of the entire contract, of which the note was a part. The controversy thus covered an amount exceeding 55300, and was brought within our jurisdiction.
It is therefore decreed that the judgment against the defendant, E. G.Vanc% be reversed, and that this cause be remanded for a new, trial as to the said .appellant ; the plaintiff paying the costs of this appeal.